                                               Susan K. Stahlfeld, WSBA No. 22003                   Honorable Joshua M. Kindred
                                               Admitted Pro Hac Vice
                                               Lane Conrad, AZBA No. 034930
                                               Admitted Pro Hac Vice
                                               MILLER NASH LLP
                                               2801 Alaskan Way, Ste 300
                                               Seattle, WA 98121
                                               Telephone: 206.624.8300
                                               Fax: 206.340.9599
                                               Email: susan.stahlfeld@millernash.com
                                               Email: lane.conrad@millernash.com

                                               Attorneys for Defendant


                                                                     UNITED STATES DISTRICT COURT
                                                                          DISTRICT OF ALASKA
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                               SANDRA PESCHANG,
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                                       Plaintiff,        Case No. 3:21-cv-00171-JMK

                                                      v.

                                               FRED MEYER STORES, INC.,

                                                                       Defendant.


                                                                SUPPLEMENTAL NOTICE REGARDING
                                                             STATE COURT RECORDS AND PROCEEDINGS

                                                             Pursuant to Order to Petitioner Subsequent to Removal (Doc. 3) and

                                               to 28 U.S.C. § 1446(a) and 1447(b) with regard to the filing in federal court of all

                                               state court records and proceedings, defendant Fred Meyer Stores, Inc., submits

                                               the following supplemental notice regarding state court records.

                                                             At the time this action was removed from state court to federal court,

                                               copies of the Summons and Notice to Both Parties of Judicial Assignment and
                                               SUPPLEMENTAL NOTICE REGARDING
                                               STATE RECORDS AND PROCEEDINGS
                                               Case No. 3:21-cv-00171-JMK
                                               Page 1 of 4


                                              Case 3:21-cv-00171-JMK Document 14 Filed 08/13/21 Page 1 of 4
                                               Complaint were attached to the Notice of Removal. On July 21, 2021, a notice

                                               was filed in the state court as to the fact of removal to federal court. On

                                               August 10, 2021, Defendant filed notice with this court as required, but noted that

                                               not all documents in the state court file were available at that time (Doc. 13).

                                               Those documents are now available.

                                                             Attached are the other documents previously filed in state court, with

                                               the date of filing, as following:

                                                             1.      Notice of Change of Judge (Peremptory Challenge); filed

                                               June 21, 2021
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501
                      ATTORNEYS AT LAW




                                                             2.      Plaintiff’s Notice of Change of Judge; filed June 21, 2021;
MILLER NASH LLP




                                                             3.      Notice of Filing Removal, filed July 21, 2021.

                                                             DATED August 13, 2021.

                                                                                        /s/ Susan K. Stahlfeld
                                                                                        Susan K. Stahlfeld, WSBA No. 22003
                                                                                        Admitted Pro Hac Vice
                                                                                        Lane Conrad, AZBA No. 034930
                                                                                        Admitted Pro Hac Vice
                                                                                        MILLER NASH LLP
                                                                                        2801 Alaskan Way, Ste 300
                                                                                        Seattle, WA 98121
                                                                                        Telephone: 206.624.8300
                                                                                        Fax: 206.340.9599
                                                                                        Email: susan.stahlfeld@millernash.com
                                                                                               lane.conrad@millernash.com

                                                                                        Amy A. Robinson, AK Bar No. 1205025
                                                                                        MILLER NASH LLP
                                                                                        1029 W Third Ave, Ste 510
                                                                                        Anchorage, AK 99501

                                               SUPPLEMENTAL NOTICE REGARDING
                                               STATE RECORDS AND PROCEEDINGS
                                               Case No. 3:21-cv-00171-JMK
                                               Page 2 of 4


                                              Case 3:21-cv-00171-JMK Document 14 Filed 08/13/21 Page 2 of 4
                                                                                 Telephone: 907.206.2290
                                                                                 Fax: 206.340.9599
                                                                                 Email: amy.robinson@millernash.com

                                                                                 Attorneys for Defendant Fred Meyer
                                                                                 Stores, Inc.
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                               SUPPLEMENTAL NOTICE REGARDING
                                               STATE RECORDS AND PROCEEDINGS
                                               Case No. 3:21-cv-00171-JMK
                                               Page 3 of 4


                                              Case 3:21-cv-00171-JMK Document 14 Filed 08/13/21 Page 3 of 4
                                                                              CERTIFICATE OF SERVICE

                                                                  I hereby certify that on August 13, 2021, I electronically filed the

                                               foregoing document, Supplemental Notice Regarding State Court Records and

                                               Proceedings, with the Clerk of the Court using the CM/ECF system which will

                                               send notification of such filing to the following:


                                                        James J. Davis, Jr., AK Bar No. 9412140          ☐ By U.S. Mail
                                                        Goriune Dudukgian, AK Bar No. 0506051            ☐ By Federal Express
                                                        NORTHERN JUSTICE PROJECT, LLC                    ☐ By Facsimile
                                                        406 G Street, Suite 207                          ☐ By ABC Messenger
                                                        Anchorage, AK 99501
                                                                                                         ☒ By Electronic Mail
                                                        (907) 308-3395 (telephone)
                                                        (866) 813-8645 (fax)                             ☐ By E-service
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                                        Email: jdavis@njp-law.com
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                               jmeister@alsc-law.org
                                                               gdudukgian@njp-law.com
                                                        Attorneys for Plaintiff


                                                                  Under the laws of the United States of America and the state of

                                               Washington, the undersigned hereby declares, under the penalty of perjury, that

                                               the foregoing statements are true and correct to the best of my knowledge.

                                                                  Signed at Seattle, Washington, on August 13, 2021.



                                                                                                  /s/ Gaye Johnson
                                                                                                  Gaye Johnson, Legal Assistant
                                                                                                  gaye.johnson@millernash.com
                                               4847-3932-3382.1




                                               SUPPLEMENTAL NOTICE REGARDING
                                               STATE RECORDS AND PROCEEDINGS
                                               Case No. 3:21-cv-00171-JMK
                                               Page 4 of 4


                                              Case 3:21-cv-00171-JMK Document 14 Filed 08/13/21 Page 4 of 4
